Exhibit 10.1 AGREEMENT OF LIMITED PARTNERSHIP OF TEPPCO UNIT II L.P. Dated as of November 13, 2008 TABLE OF CONTENTS ARTICLEI DEFINITIONS 1.01 Certain Definitions 1 1.02 Other Definitions 5 ARTICLEII ORGANIZATIONAL MATTERS 2.01 Formation 5 2.02 Name 5 2.03 Registered Office; Registered Agent; Other Offices 5 2.04 Purposes 6 2.05 Certificate; Foreign Qualification 6 2.06 Term 6 2.07 Merger or Consolidation 6 ARTICLEIII PARTNERS; DISPOSITIONS OF INTERESTS 3.01 Partners 6 3.02 Representations and Warranties 7 3.03 Restrictions on the Disposition of an Interest 7 3.04 Additional Partners 9 3.05 Interests in a Partner 9 3.06 Spouses of Partners 9 3.07 Vesting of Limited Partner 9 3.08 Services Provided by the Partners 10 ARTICLEIV CAPITAL CONTRIBUTIONS 4.01 Initial and Additional Capital Contributions 10 4.02 Return of Contributions 10 4.03 Advances by General Partner 10 4.04 Capital Accounts 11 ARTICLEV ALLOCATIONS AND DISTRIBUTIONS 5.01 Allocations 11 5.02 Income Tax Allocations 14 5.03 Distributions of Cash flow from TPP Units 14 5.04 Distributions of Proceeds from Sales of TPP Units 15 5.05 Restrictions on Distributions of TPP Units 15 i ARTICLEVI MANAGEMENT AND OPERATION 6.01 Management of Partnership Affairs 15 6.02 Duties and Obligations of General Partner 16 6.03 Release and Indemnification 16 6.04 Power of Attorney 17 ARTICLEVII RIGHTS OF OTHER PARTNERS 7.01 Information 18 7.02 Limitations 18 7.03 Limited Liability 19 ARTICLEVIII TAXES 8.01 Tax Returns 19 8.02 Tax Elections 19 8.03 Tax Matters Partner 19 ARTICLEIX BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS 9.01 Maintenance of Books 20 9.02 Financial Statements 20 9.03 Bank Accounts 20 ARTICLEX WITHDRAWAL, BANKRUPTCY, REMOVAL, ETC. 10.01 Withdrawal, Bankruptcy, Etc. of the General Partner 20 10.02 Conversion of Interest 21 ARTICLEXI DISSOLUTION, LIQUIDATION, AND TERMINATION 11.01 Dissolution 21 11.02 Liquidation and Termination 22 11.03 Cancellation of Certificate 23 ARTICLEXII GENERAL PROVISIONS 12.01 Offset 23 12.02 Notices 24 12.03 Entire Agreement; Supersedure 24 ii 12.04 Effect of Waiver or Consent 24 12.05 Amendment or Modification 24 12.06 Binding Effect; Joinder of Additional Parties 24 12.07 Construction 24 12.08 Further Assurances 25 12.09 Indemnification 25 12.10 Waiver of Certain Rights 25 12.11 Counterparts 25 12.12 Dispute Resolution 25 12.13 No Effect on Employment Relationship 28 12.14 Legal Representation 28 iii AGREEMENT OF LIMITED PARTNERSHIP OF TEPPCO UNIT II L.P. This Agreement of Limited Partnership (this “Agreement”) of TEPPCO Unit II L.P., aDelaware limited partnership (the “Partnership”), is made and entered into effective as of November 13, 2008 by and among the Partners (as defined below). RECITALS FOR AND IN CONSIDERATION OF the mutual covenants, rights, and obligations set forth herein, the benefits to be derived therefrom, and other good and valuable consideration, the receipt and sufficiency of which each Partner acknowledges and confesses, the Partners hereby agree as follows: ARTICLEI DEFINITIONS 1.01Certain Definitions.As used in this Agreement, the following terms have the following respective meanings: “Act” means the Delaware Revised Uniform Limited Partnership Act and any successor statute, as amended from time to time. “Adjusted Capital Account” means, with respect to any Partner, the balance in such Partner’s Capital Account after giving effect to the following adjustments: (a)Credit to such Capital Account of any amounts that such Partner is obligated or deemed obligated to contribute pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and (b)Debit to such Capital Account the items described in Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of the Regulations. The foregoing definition of Adjusted Capital Account is intended to comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted consistently therewith. “Adjustment Date” means (i) the date on which any distributions are made pursuant to Section 5.03, but no later than the fifth Business Day following the payment date for each distribution made by TPP with respect to the TPP Units, and (ii) as soon as practicable following the receipt of proceeds by the Partnership from the disposition of TPP Units, but no later than the fifth Business Day following the receipt of any proceeds by the
